The order appealed from is modified to the extent of striking from the list of persons therein directed to be examined the names of those witnesses who already have testified in the ease, and who are, by the terms of the order, directed to appear for further cross-examination. The plaintiff, if he so desires, may recall these particular witnesses in rebuttal. As thus modified the order is affirmed, with ten dollars costs and disbursements. Blackmar, P. J., Kelly, Jaycox, Manning and Kelby, JJ., concur. Settle order on notice before Mr. Justice Manning.